DETAILED ACTION
	This is the first office action in response to U.S. application 16/185,867. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [00070] in the last line “salve joint acceleration” should read as “slave joint acceleration”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 & 20 cite the limitation of “a second joint state estimate of the second joint”. This is being rejected as indefinite as it is not understood if there is supposed to be “a first joint state estimate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US 20070156019) and further in view of Diolaiti (US 20090326556).
Regarding claim 1, Larkin teaches a system ([0034] robotic surgical system 2) comprising: 
a robotic manipulator ([0034] robotic manipulator assemblies 4) including a serial chain comprising a first joint ([0043] body segments 212 and joint regions 214 with Fig.2 a first link (Fig. 2 212a), and a second link (Fig. 2 212b), wherein the second link is between the first joint and the first link in the serial chain (Fig. 2 shows that 212b is between 212a and 214b); 
a processing unit including one or more processors ([0043] sensor control system 250), the processing unit configured to: 
receive first link data from a first sensor system located at the first link (Claim 8 - "control system receives sensed information from the detection system"); 
generate a first joint state estimate of the first joint based on the first link data ([0063] discusses determining an expected location of a sensing region 350 relative to the second joint region 214b (herein interpreted as the first joint) using the strain detection in the first sensor region 350 (herein interpreted to be the Fiber Bragg Grating sensor within body segment 212a) and a kinematic model of the robotic manipulator ([0063] discusses using a predetermined model to calculate axial displacement); and 
control the first joint based on the first joint state estimate ([0064] discusses using the change in the region to determine the direction rotation of joint region 214b which can be used as [0051] describes "the servo controller 16 may utilize the position information as feedback for positioning the instrument").
	Larkin does not explicitly teach using a kinematic model to generate a joint state estimate. However, Diolaiti teaches using a kinematic model to generate a joint state estimate ([0070 discusses and Fig. 11 shows the process of generating joint positions by using a kinematic model and sensor information through inverse kinematics.)


Regarding claim 2, Larkin does not teach wherein to generate the first joint state estimate, the processing unit is configured to: determine a Jacobian of the first sensor system based on the kinematic model of the robotic manipulator; and generate the first joint state estimate based on the first link data and the Jacobian.
Diolaiti teaches wherein to generate the first joint state estimate, the processing unit is configured to: determine a Jacobian of the first sensor system based on the kinematic model of the robotic manipulator; and generate the first joint state estimate based on the first link data and the Jacobian (Fig. 11 shows the process of generating joint positions by using a kinematic model and sensor information through inverse kinematics with [0099] discussing using a Jacobian matrix to transform sensor velocity to a position).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Larkin and modify it with the joint estimation of Diolaiti as the kinematic model allows you to generate the positions relative to a reference frame [0069].

 Regarding claim 16, Larkin teaches a method ([0033] describes the invention as a system and a method) comprising: 
receiving first link data from a first sensor system located at a first link of a robotic manipulator (Claim 8 - "control system receives sensed information from the detection system") including a serial chain comprising a first joint ([0043] body segments 212 and joint regions 214 with Fig.2 showing 214b), the first link (Fig. 2 212a), and a second link (Fig. 2 212b), 
wherein the second link is between the first joint and the first link in the serial chain (Fig. 2 shows that 212b is between 212a and 214b); 
generating a first joint state estimate of the first joint based on the first link data and a kinematic model of the robotic manipulator ([0063] discusses determining an expected location of a sensing region 350 relative to the second joint region 214b (herein interpreted as the first joint) using the strain detection in the first sensor region 350 (herein interpreted to be the Fiber Bragg Grating sensor within body segment 212a); and 
controlling the first joint based on the first joint state estimate ([0064] discusses using the change in the region to determine the direction rotation of joint region 214b which can be used as [0051] describes "the servo controller 16 may utilize the position information as feedback for positioning the instrument").
Larkin does not explicitly teach using a kinematic model to generate a joint state estimate. However, Diolaiti teaches using a kinematic model to generate a joint state estimate ([0070 discusses and Fig. 11 shows the process of generating joint positions by using a kinematic model and sensor information through inverse kinematics.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Larkin and modify it with the .

Claim 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin and Diolaiti further in view of Olsson (“Experimental evaluation of joint position estimation using inertial sensors” July 10-13, 2017).
Regarding claim 3, modified Larkin does not teach wherein the first joint state estimate includes a joint acceleration estimate. Olsson teaches wherein the first joint state estimate includes a joint acceleration estimate (Page 7 Paragraph 4 of C. “The Least-Squares Estimator Relies on Accurate Orientation Estimates” discusses solving for estimation values and states "where the unknown acceleration of the joint center remains in the equation").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Larkin and further modify it with the inertial sensor estimation of Olsson as using higher order estimations and measurements can give higher confidence in the estimated positions of the links and joints as it is more responsive to changes in the dynamics of the manipulator assembly.

Regarding claim 4, modified Larkin does not teach wherein the first link data includes angular velocity data and translational acceleration data of the first sensor system. Olsson teaches wherein the first link data includes angular velocity data and translational acceleration data of the first sensor system (Abstract - "By equipping the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Larkin and further modify it with the inertial sensor estimation of Olsson as using higher order estimations and measurements can give higher confidence in the estimated positions of the links and joints as it is more responsive to changes in the dynamics of the manipulator assembly.

 Allowable Subject Matter
Claims 9 & 21 are allowed. Larkin teaches a robotic system that involves joint estimations using link sensor data from links that are not immediately adjacent to the joint. It does not teach estimating data of a section defined by two joints and link by using link sensors on both sides of the section. Diolaiti teaches a robotic system that involves joint estimations using link sensor data but it does not explicitly state where these sensors are located within the kinematic chain. Claims 10-15 and 22-26 are allowable as they are dependent on claims 9 and 21 respectively.
Claims 5-7 & 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 112(b) rejection as detailed above. Larkin 

Conclusion
Prior art referenced in this Office Action but not used explicitly in the prior art rejection – Au (US 20140052152 teaches joint estimation based on kinematic models and Jacobian matrices but does not explicitly teach sensors on links within the kinematic chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666